Citation Nr: 0400815	
Decision Date: 01/09/04    Archive Date: 01/22/04

DOCKET NO.  99-01 790	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, 
Michigan


THE ISSUE

Whether new and material evidence has been submitted to 
reopen a claim of entitlement to service connection for left 
leg disability, including the residuals of a fractured left 
tibia and fibula and osteomyelitis.


REPRESENTATION

Appellant represented by:	Eugene A. Goreta, Attorney at 
law


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Carole R. Kammel, Counsel


INTRODUCTION

The veteran served on active duty from November 1975 to July 
1976.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a September 1998 rating decision of 
the Department of Veterans Affairs (VA) Regional Office (RO) 
in Detroit, Michigan.

In June 2000, the Board remanded the veteran's claim to the 
RO in Detroit, Michigan for further development of the 
evidence.  In December 2002, the Board remanded the claim to 
the RO to schedule him for a hearing before a Veterans Law 
Judge.  In July 2003, the veteran appeared before the 
undersigned Veterans Law Judge in Washington, D.C.. A copy of 
the hearing transcript has been associated with the claims 
folders. 

In the June 2000 and December 2002 remands, the Board framed 
the issue on appeal as entitlement to service connection for 
left leg disability, including the residuals of a fractured 
left tibia and fibula and osteomyelitis.  In the June 2000 
remand, in reliance on the holding in Hayre v. West, 188 F.3d 
1327 (Fed. Cir. 1999), the Board found that rating decisions, 
issued by the RO in July and September 1978, were not final 
because VA had failed in its duty to obtain pertinent service 
medical records.  Thus, the Board determined that the 
veteran's claim remained open for de novo adjudication.  See 
Hayre v. West, 188 F.3d 1327 (Fed. Cir. 1999) in which the 
Court held that where there is a breach of the duty to assist 
in which VA fails to obtain pertinent service medical records 
specifically requested by the claimant and failed to provide 
the claimant notice explaining the deficiency, the claim does 
not become final for purposes of appeal.  However, the 
exception to finality created in Hayre was recently overruled 
by Cook v. Principi, 318 F. 3d 1334 (Fed. Cir. 2002) (en 
banc).  The Cook decision is applicable to this case.  
Therefore, the issue of new and material evidence must be 
addressed by the Board in the first instance.  

This case has been advanced on the docket because of 
administrative delay in docketing the appeal. 38 C.F.R. § 
20.900(c) (2003).

The reopened claim of entitlement to service connection for 
left leg disability, including the residuals of a fractured 
left tibia and fibula and osteomyelitis, on a de novo basis, 
will be addressed in the remand section following the Order 
section of this decision. 


FINDINGS OF FACT

1.  The RO has notified the veteran of the evidence needed to 
substantiate his new and material evidence claim, and has 
obtained and fully developed all evidence necessary for the 
equitable disposition of the claim.

2.  In an unappealed September 1978 rating decision, the RO 
found that new and material evidence had not been submitted 
to reopen the veteran's claim for service connection for left 
leg disability, including the residuals of a fractured left 
tibia and fibula and osteomyelitis.

3.  The additional evidence pertaining to the veteran's left 
leg disability received since the September 1978 RO rating 
decision, considered in conjunction with the record as a 
whole, is so significant that it must be considered to fairly 
decide the merits of the claim for service connection for 
left leg disability, including the residuals of a fractured 
left tibia and fibula and osteomyelitis.


CONCLUSIONS OF LAW

1.  The September 1978 rating decision which found that new 
and material evidence had not been submitted to reopen the 
veteran's claim for service connection for left leg 
disability, including the residuals of a fractured left tibia 
and fibula and osteomyelitis is final.  38 U.S.C.A. § 7105 
(West 2002); 38 C.F.R. §§ 20.200, 20.302, 20.1103 (2003).

2.  The additional evidence received subsequent to the 
September 1978 rating decision is new and material, and the 
claim for service connection for left leg disability, 
including the residuals of a fractured left tibia and fibula 
and osteomyelitis is reopened.  38 U.S.C.A. §§ 5103A, 5108, 
7105 (West 2002); 38 C.F.R. § 3.156 (as in effect prior to 
August 29, 2001).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Veterans Claims Assistance Act

On November 9, 2000, during the pendency of the this appeal, 
the President signed into law the Veterans Claims Assistance 
Act of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 2096 
(2000) (codified at 38 U.S.C. §§ 5100, 5102, 5103, 5103A, 
5106, 5107, and 5126).  VA has a duty to notify a claimant of 
all information and evidence necessary to substantiate and 
complete a claim for VA benefits, as well as the development 
responsibilities of the claimant and of the VA.  See 38 
U.S.C.A. §§ 5102 and 5103 (West 2002).  VA also has a duty to 
assist claimants in obtaining evidence necessary to 
substantiate their claims.  See 38 U.S.C.A. § 5103A (West 
2002).  The VCAA is applicable to all claims filed on or 
after the date of enactment, November 9, 2000, or filed 
before the date of enactment but not yet final as of that 
date. 

Recently, the United States Court of Appeals for Veterans 
Claims (Court) held that the provisions of the VCAA do apply 
to claimants who seek to reopen a claim by submitting new and 
material evidence pursuant to 38 U.S.C. § 5108.  The Court 
further held that a person attempting to reopen a claim is a 
claimant under chapter 51 of Title 38, U.S. Code, and 
38 C.F.R. § 3.159(b) applies to claims for benefits governed 
by 38 C.F.R. Part 3, which includes claims to reopen.  
Therefore, the provisions of the VCAA are accordingly, 
applicable to the veteran's claim.  

VA issued regulations to implement the VCAA in August 2001.  
See 66 Fed. Reg. 45,620 (Aug. 29, 2001) (codified as amended 
at 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2002)).  
The amendments were effective November 9, 2000, except for 
the amendment to 38 C.F.R. § 3.156(a), the second sentence of 
38 C.F.R. § 3.159(c), and 38 C.F.R. § 3.159(c)(4)(iii), which 
were effective August 29, 1001.  VA stated that, except for 
the amendment to 38 C.F.R. § 3.156(a), the second sentence of 
38 C.F.R. § 3.159(c), and 38 C.F.R. § 3.159(c)(4)(iii), "the 
provisions of this rule merely implement the VCAA and do not 
provide any rights other than those provided in the VCAA."  
66 Fed. Reg. 45,629 (Aug. 29, 2001).  Accordingly, in general 
where the record demonstrates that the statutory mandates 
have been satisfied, the regulatory provisions likewise are 
satisfied.  Further, in this regard, it is noted that the 
veteran's request to reopen the claim for service connection 
for residuals of a fractured left tibia and fibula, and 
osteomyelitis was received before August 29, 2001.  As such, 
these regulations, as in effect prior to August 29, 2001, are 
not applicable to this appeal.

With respect to notice, in a November 2000 letter to the 
veteran, and an August 2001 supplemental statement of the 
case, VA informed the appellant of the evidence necessary to 
reopen his claim as well as the development responsibilities 
of the appellant and of the VA.  As such, the VA duty to 
notify has been met.  See Quartuccio v. Principi, No. 01-997 
(U.S. Vet App. June 19, 2002).  

With regard to the duty to assist, the VCAA provides that VA 
shall make reasonable efforts to assist a claimant in 
obtaining evidence necessary to substantiate a claim for VA 
benefits, unless no reasonable possibility exists that such 
assistance would aid in substantiating the claim.  The Board 
finds that reasonable efforts have been made to assist the 
appellant in obtaining evidence necessary to substantiate his 
claim to reopen, and that there is no reasonable possibility 
that further assistance would aid in substantiating it.  The 
service medical reports are of record, the appellant has been 
afforded VA and private examinations relative to the 
disability at issue, and VA and private clinical treatment 
reports are of record.  The veteran has not identified any 
additional outstanding records relevant to the new and 
material evidence claim.  Further development and expending 
of VA's resources in this regard is not warranted.  Taking 
these factors into consideration, there is no prejudice to 
the veteran in proceeding to consider the claim to reopen.  
See Bernard v. Brown, 4 Vet. App. 384, 393-394 (1993).

Applicable Laws and Regulations

Service Connection 

Service connection means that the facts, shown by evidence, 
establish that a particular injury or disease resulting in 
disability was incurred in the line of duty in the active 
military service or, if pre-existing such service, was 
aggravated during service.  38 U.S.C.A. §§ 1110, 1131 (West 
2002); 38 C.F.R. § 3.303(a) (2003).  It requires that the 
veteran have a current disability and a relationship or 
connection between that disability and a disease contracted 
or an injury sustained during service.  Id.; 38 C.F.R. § 
3.304 (2002); Cuevas v. Principi, 3 Vet. App. 542, 548 
(1992); Rabideau v. Derwinski, 2 Vet. App. 141, 143 (1992).

Where a veteran served continuously for 90 days or more 
during a period of war, or during peacetime service after 
December 31, 1946 and arthritis becomes manifested to a 
degree of 10 percent or more within one year from the date of 
termination of such service, such disease shall be presumed 
to have been incurred in or aggravated by service, even 
though there is no evidence of such disease during the period 
of service.  This presumption is rebuttable by affirmative 
evidence to the contrary.  38 U.S.C.A. §§ 1101, 1112, 1113, 
1137; 38 C.F.R. §§ 3.307, 3.309 (2003).  Regulations also 
provide that service connection may be granted for any 
disease diagnosed after discharge, when all the evidence, 
including that pertinent to service, establishes that the 
disease was incurred in service.  38 C.F.R. § 3.303(d) 
(2003).

New and Material Evidence 

In general, rating decisions that are not timely appealed are 
final.  See 38 U.S.C.A. § 7105 (West 2002); 38 C.F.R. § 
20.1103 (2003).  Pursuant to 38 U.S.C.A. § 5108 (West 2002), 
a finally disallowed claim may be reopened when new and 
material evidence is presented or secured with respect to 
that claim.

New and material evidence is defined as evidence, not 
previously submitted to agency decision-makers, that bears 
directly and substantially upon the specific matter under 
consideration; which is neither cumulative nor redundant; and 
which, by itself or in connection with evidence previously 
assembled, is so significant that it must be considered in 
order to decide fairly the merits of the claim.  38 C.F.R. 
§ 3.156(a) (as in effect prior to August 29, 2001).  In Hodge 
v. West, 155 F.3d 1356, 1363 (Fed. Cir. 1998), the Federal 
Circuit noted that new evidence could be sufficient to reopen 
a claim if it could contribute to a more complete picture of 
the circumstances surrounding the origin of a veteran's 
injury or disability, even where it would not be enough to 
convince the Board to grant a claim.  

For the purpose of establishing whether new and material 
evidence has been submitted, the credibility of the evidence, 
although not its weight, is to be presumed.  Justus v. 
Principi, 3 Vet. App. 510, 513 (1992).

In this case, in a September 1978 rating decision, the RO 
determined that new and material evidence had not been 
received to reopen the veteran's claim for service connection 
for osteomyelitis of the left leg.  Notice of the 
determination, and his appellate rights, were provided by a 
letter dated that same month.  No appeal was taken from that 
determination.  As such, it is final.  38 U.S.C.A. § 7105; 38 
C.F.R. § 20.1103.  The September 1978 RO rating decision 
essentially held that the additional evidence, considered in 
conjunction with the evidence previously of record, only 
continued to reflect treatment for the veteran's left leg 
osteomyelitis and residual of a fracture of the left tibia 
and fibula. 

Evidence that was of record at the time of the RO's September 
1978 rating decision included the veteran's service medical 
records reflecting that on November 20, 1975, nine days after 
his entry on active duty, the veteran was placed in a medical 
hold status, pending a medical board evaluation, due to 
osteomyelitis associated with old malunion of fractures of 
the left tibia and fibula.  On a June 1976 Report of Medical 
History, the veteran reported that he had been unable to 
travel following VA hospital discharge in December 1975 until 
January 1976 when he had been hospitalized at Clermont County 
Hospital for possible refracture and a ruptured spleen, and 
had been transferred to Wright Patterson hospital from 
January 1 - 28, 1976.  He also reported treatment at Our Lady 
of Mercy hospital from February 2 - 20, 1976, at Fort Knox 
from February 25 - 28, 1976, at Cincinnati General hospital 
from March 10, 1976 to June 25, 1976, and at Wright Patterson 
on June 27 and 28, 1976.  

A medical board evaluation summary, dated July 16, 1976, 
notes as history of the veteran's illness, that the veteran 
had enlisted in the military, but had been unable to train 
because of pain in the left leg.  It was noted that the 
veteran's admission to a VA medical facility on December 4, 
1975 had been for treatment of drainage from the left leg.  
The veteran reported that he had been admitted to Wright-
Patterson AFB hospital on January 1, 1976 for a painful knee, 
with a diagnosis of possible ruptured knee.  He indicated 
that he had been subsequently seen at Cincinnati General, 
Jewish General and Walson Army hospitals for treatment of 
drainage from his left leg.

Also of record at the time of the September 1978 rating 
decision were private treatment reports, dating from 1976 to 
1978, reflecting that the veteran continued to seek treatment 
for osteomyelitis of the left tibia. 

Evidence received since the September 1978 rating decision 
which includes, but is not limited to, private medical 
statements, dated in July 1998 and March 2003, submitted by 
T.G.A., M.D., and C.V.G., M.D., respectively.  A review of 
the aforementioned reports reflects that the examiners opined 
that the veteran's osteomylelitis of the left leg was 
aggravated by a fall during service and that the in-service 
fall was the "sole proximate cause" of the appellant's 
post-service amputation of the left leg.  Also received since 
the September 1978 rating decision were service medical 
records, dated in November 1975, submitted by the veteran and 
received by the RO in August 2002, reflecting that he had 
twisted his left leg while carrying full gear coming down 
stairs.  A diagnosis of cellulitis of the left leg was 
recorded.  

The Board finds that the statements of T.G.A., M.D. and 
C.V.G., M.D., dated in July 1998 and March 2003, 
respectively, and the November 1975 service medical records 
are new and material.  They were not previously of record at 
the time of the September 1978 rating decision, and relate to 
a previously unestablished fact, the etiology of the 
veteran's current left leg disability status.  As such, they 
are clearly not cumulative or redundant of evidence 
previously of record.  Insofar as the credibility of such 
evidence is presumed for the purpose of the determination to 
reopen, the Board finds such statements are so significant 
that they must be considered to fairly decide the merits of 
the claim.  Accordingly, reopening of the claim is in order.


ORDER

The Board having determined that new and material evidence 
has been received to reopen the claim of entitlement to 
service connection for left leg disability, including the 
residuals of a fractured left tibia and fibula and 
osteomyelitis, the appeal to this extent, is granted.


REMAND

In view of the Board's decision granting reopening of the 
appellant's claim, the RO must consider the reopened claim on 
a de novo basis.

However, further development of the medical evidence is 
required prior to such consideration.  In this regard, the 
Board notes that the July 1998 opinion of T.G.A., M.D. 
reflects that it was based in substantial part upon medical 
history as reported by the appellant.  In addition, the March 
2003 opinion of C.V.G., M.D. fails to discuss negative post-
service medical evidence (see August 2001 VA opinion), nor 
did the examiner provide any rationale or medical reasoning 
for his opinion that the "sole proximate cause" of the 
veteran's post-service left leg amputation was the in-service 
fall.  VA's duty to assist a veteran in obtaining and 
developing available facts and evidence to support a claim 
includes obtaining an adequate and contemporaneous VA 
examination which takes into account the records of prior 
medical treatment or evaluation.  Littke v. Derwinski, 1 Vet. 
App. 90 (1990).  

In addition, in his March 2003 opinion, C.V.G., M.D. 
indicated that he had treated the veteran for his left leg 
disability since September 2002, and that he had submitted 
all of his clinical records.  However, a review of the claims 
folders reflects that the March 2003 opinion is the only 
medical evidence from Dr. C.V.G. which has been associated 
with the claims folders.  The aforementioned treatment and 
evaluation reports of C.V.G., M.D. might be relevant to the 
veteran's claim.  The Board observes that the duty to assist 
the veteran includes the obligation to obtain ongoing 
treatment records while a claim is pending.  Murincsak v. 
Derwinski, 2 Vet. App. 363 (1992).  

Veterans Claims Assistance Act

Although not necessarily a reason, in and of itself, to 
remand this claim, upon remand, the RO should comply with the 
duty-to-notify and duty-to-assist provisions enacted by the 
Veterans Claims Assistance Act of 2000, Pub. L. No. 106-475, 
114 Stat. 2096 (2000) (the VCAA) [codified as amended at 
38 U.S.C. §§ 5102, 5103, 5103A, 5107 (West 2002)].  This law 
redefined the obligations of VA with respect to the duty to 
assist and included an enhanced duty to notify a claimant as 
to the information and evidence necessary to substantiate a 
claim for VA benefits, including which evidence, if any, the 
veteran is expected to obtain and submit, and which evidence 
will be obtained by VA.  See Quartuccio v. Principi, 16 Vet. 
App. 183, 187 (2002).  

Therefore, in order to fully and fairly adjudicate the 
veteran's claim, this case is REMANDED to the RO for the 
following action:

1.  Review the claims folders and ensure 
that all notification and development 
action required by the Veterans Claims 
Assistance Act of 2000, and Quartuccio v. 
Principi, 16 Vet. App. 183 (2002), is 
completed with respect to the reopened 
claim for service connection.  The notice 
must be specific to the claim on appeal.

2.  After securing the necessary 
authorizations from the veteran, the RO 
should attempt to obtain all reports of 
treatment of the veteran for his left leg 
disability, including the residuals of a 
fracture left tibia and fibula and 
osteomyelitis, to include the all reports 
of treatment from Cornel C. VanGorp, 
M.D., Medical College of Ohio, Dowling 
Hall, Room 2440, 3065 Arlington Avenue, 
Toledo, Ohio 43614-5807, and Thomas G. 
Andreshak, M.D., 2213 Cherry St., Suite 
204, Toledo, Ohio 43608.  The RO should 
ensure that its efforts to obtain the 
identified records are fully documented 
in the claims folders.  If private 
treatment is reported and those records 
are not obtained, the appellant and his 
attorney should be provided with 
information concerning the negative 
results, and afforded an opportunity to 
obtain the records.  If these records are 
not available, documentation as to this 
must be contained in the claims folders.  

3.  After the development requested above 
has been performed, the veteran's claims 
folders, to include service medical 
records, August 2001 VA opinion, July 
1998 opinion of T.G.A., M.D., and March 
2003 opinion of C.V.G., M.D., must be 
forwarded to an orthopedic specialist for 
review and to obtain opinions as to the 
following:

a)	Whether it is at least as likely as 
not that the veteran's osteomyelitis 
with post-service amputation of the 
left leg is etiologically related to 
the veteran's military service, to 
include the 1975 fall; and 
b)	Whether it is at least as likely as 
not that any preexisting osteomyelitis 
was aggravated by active service (that 
is, whether any preexisting 
osteomyelitis of the left leg 
increased in severity in service, and 
whether any increase was beyond a 
normal progression of the disease).  

All opinions expressed must be 
accompanied by complete rationale.

4.  The RO should then review the record 
and ensure that the aforementioned 
development has been completed to the 
extent possible.  See Stegall v. West, 11 
Vet. App. 268 (1998).  Any additional 
development deemed necessary should be 
conducted.

5.  Following any additional development 
deemed appropriate, the RO should 
adjudicate the reopened claim de novo.  
The RO must provide adequate reasons and 
bases for its determination, citing all 
governing legal authority and precedent, 
and addressing the issue and concerns 
that are noted in this REMAND.  If the 
benefit sought on appeal remains denied, 
the veteran, his attorney should be 
provided with a supplemental statement of 
the case (SSOC) and given the appropriate 
opportunity to respond before the claims 
folders are returned to the Board for 
further review, as appropriate.  

The appellant has the right to submit additional evidence and 
argument on the matter the Board has remanded to the RO.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).



		
	U. R. POWELL
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



